Exhibit AMENDMENT TO THE PEACHTREE BANK EXECUTIVE SALARY CONTINUATION AGREEMENT This AMENDMENT is made and entered into on the16 day of December, 2008, by and between Peachtree Bank (the “Bank”), a bank organized and existing under the laws of the State of Alabama, and Harvey Clapp, an executive of the Bank (the “Executive”). WITNESSETH: WHEREAS, the Bank and the Executive previously entered into that certain Executive Salary Continuation Agreement, dated September 6, 2006, (the “Agreement”); and WHEREAS, the Bank and the Executive desire to amend the Agreement to comply with the final regulations issued under Internal Revenue Code Section 409A. NOW, THEREFORE, in consideration of the mutual covenants contained herein, the Bank and the Executive do hereby agree, effective as of January 1, 2009, to amend the Agreement as follows: 1.
